UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantX Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) XDefinitive Proxy Statement Definitive Additional Materials Soliciting Material Under Rule 14a-12 SYS (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): XNo fee required Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: Fee paid previously with preliminary materials: Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: SYS 5050 Murphy Canyon Road, Suite 200 San Diego, California 92123 (858) 715-5500 November 3, 2007 Dear Fellow Stockholders: You are cordially invited to attend the Annual Meeting (the “Annual Meeting”) of Stockholders of SYS (the “Company”) to be held at 5050 Murphy Canyon Road, Suite 200, San Diego, California, 92123 on December 7, 2007, at 1:00 p.m., local time. At this meeting, you will be asked to vote, in person or by proxy, on the following matters: 1. To elect seven directors to our Board of Directors to serve for the ensuing year and until their respective successors are elected and have been qualified; 2. To approve the appointment of Grant Thornton LLP, Independent Registered Public Accounting Firm, to examine the accounts of SYS for fiscal year 2008; 3. To amend the SYS Technologies, Inc. 2003 Employee Stock Purchase Plan to increase the number of shares of common stock subject to such plan from 1,000,000 to 2,000,000; and 4. To transact such other business as may properly come before the meeting and at any continuations or adjournments thereof. Our Board of Directors recommends that you vote FOR each of the proposals to be considered at the Annual Meeting. At the Annual Meeting, we also will be pleased to report on the business of SYS. A discussion period will be provided for questions and comments of general interest to stockholders. The enclosed Notice of Annual Meeting of Stockholders and Proxy Statement contain details concerning each of the proposals. We urge you to read and consider these documents carefully. Whether or not you are able to attend, it is important that your shares be represented and voted at this meeting. Accordingly, please complete, sign and date the enclosed proxy and mail it in the envelope provided at your earliest convenience. If you attend the meeting, you may vote in person, even if you previously returned your proxy card. If your shares are held in the name of a bank, brokerage firm or other nominee, please contact the party responsible for your account and direct him or her to vote your shares on the enclosed proxy card. Your vote is important regardless of the number of shares you own. On behalf of our Board of Directors and management, we thank you for your continued support of SYS. Sincerely, /s/ Alfred M. Gray Alfred M. Gray Chairman of the Board SYS 5050 Murphy Canyon Road, Suite 200 San Diego, California 92123 (858) 715-5500 NOTICE OF THE 2 TO BE HELD ON DECEMBER 7, 2007 To the Holders of Common Stock of SYS: The 2007 Annual Meeting of stockholders of SYS will be held at 5050 Murphy Canyon Road, Suite 200, San Diego, California, 92123 on December 7, 2007, at 1:00 p.m., local time, to consider the following business: 1. To elect seven directors to our Board of Directors to serve for the ensuing year and until their respective successors are elected and have been qualified; 2. To approve the appointment of Grant Thornton LLP, Independent Registered Public Accounting Firm, to examine the accounts of SYS for fiscal year 2008; 3. To amend the SYS Technologies, Inc. 2003 Employee Stock Purchase Plan to increase the number of shares of common stock subject to such plan from 1,000,000 to 2,000,000; and 4. To transact such other business as may properly come before the meeting and at any continuations or adjournments thereof. Our Board of Directors has fixed October 9, 2007 as the record date for the determination of stockholders entitled to notice of and vote at the 2007 Annual Meeting of Stockholders and at any adjournment thereof. All stockholders are cordially invited to attend the 2007 Annual Meeting of Stockholders in person.Whether or not you plan to attend, please date, sign, and promptly return the enclosed proxy in the enclosed self-addressed envelope to ensure that your shares are represented at the meeting and to ensure a quorum.If you are able to attend in person, we will cancel your proxy at your request. By Order of the Board of Directors /s/ Michael W. Fink Michael W. Fink Secretary San Diego, California November 3, 2007 SYS PROXY STATEMENT FOR THE ANNUAL MEETING OF THE SHAREHOLDERS TO BE HELD ON DECEMBER 7, 2007 TABLE OF CONTENTS PageNo. GENERAL INFORMATION 1 Proxy Solicitation 1 Revocability and Voting of Proxy 1 Record Date and Voting Rights 1 Forward Looking Statements 2 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 3 Security Ownership of Management and Certain Beneficial Owners 3 PROPOSAL 1, Election of Directors 5 Directors and Nominees 5 Required Vote 7 Recommendation of the Board 7 Board Committees and Board Meetings 7 Audit Committee 7 Nominating and Compensation
